REASONS FOR ALLOWANCE
Claims 1-10 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a method for synthesizing a fluorine containing copolymer macromonomer comprising (1) reducing the copolymer of Formula (1) to obtain a reduction product of formula (2), 
    PNG
    media_image1.png
    127
    292
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    109
    301
    media_image2.png
    Greyscale
 (2) reacting the reduction product with a mercaptomonohydric alcohol of formula (3) 
    PNG
    media_image3.png
    69
    128
    media_image3.png
    Greyscale
 to obtain a copolymer of formula (4) 
    PNG
    media_image4.png
    125
    395
    media_image4.png
    Greyscale
, (3) reacting the copolymer of formula (4) with an acrylic monomer or acryloyl chloride.
Claims 2-9 depend from claim 1 and therefore contain the limitations of claim 1.
The limitations that are the basis for the allowance appear in claim 10, a fluorine containing alternating copolymer macromonomer having the chemical formula (5): 
    PNG
    media_image5.png
    124
    476
    media_image5.png
    Greyscale
.

The present claims are allowable over the closest prior art, namely Xu, RSC Advances, 2017, 7, pg. 17988-17996; Rondestvedt (US 3,655,732); Gresham (US 3,686,283), Kleiner (US 3,884,879), and Petrova (US 2004/0198702).
Xu teaches alternating fluorinated copolymers having the formula:
    PNG
    media_image6.png
    86
    464
    media_image6.png
    Greyscale
  (pg. 17992, fig. 3) which was polymerized with MMA. The structure of Xu corresponds to the copolymer of formula (1) in claim 1. Xu fails to teach the additional steps of reaction with a mercapto alcohol and acrylic monomer or acryloyl chloride monomer.
Rondestvedt teaches fluorinated acrylic monomers formed by the reaction of a fluorinated iodine compound with an unsaturated alcohol followed by reaction with an acryloyl chloride. Rondestvedt teaches that thioether linkages may be present. The compounds of Rondestvedt fall outside the scope of the instant claims because Rondestvedt fails to teach a fluorinated repeat unit as recited in claims 1 and 10.
Gresham and Kleiner teach fluorinated thioether-acrylic esters (abstract) formed by reacting an iodine compound with an unsaturated mercaptoalcohol followed by reaction  with an acryloyl group. The compounds of Gresham and Kleiner fall outside the scope of the instant claims because Gresham and Kleiner fails to teach a fluorinated repeat unit as recited in claims 1 and 10.
Petrova teaches forming trifluorovinyl monomers that includes reaction of thioglycolic acid with fluorine acids. Petrova falls outside the scope of the instant claims because Petrova fails to teach a fluorinated repeat unit as recited in claims 1 and 10.

Because the limitations of claims 1 and 10 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764